        Case 1:13-cv-00343-TMR Document 89                Filed 06/30/21     Page 1 of 4




                UNITED STATES COURT OF INTERNATIONAL TRADE



 BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE



PLEXUS CORP.,
                              PLAINTIFF,
       v.
                                                                    COURT NO. 13-00343
THE UNITED STATES,

                              DEFENDANT




                    PLAINTIFF’S MOTION TO STAY PROCEEDINGS




       Pursuant to CIT Rules 1, 6, 7, 16 and 26, and for the reasons set forth below, Plaintiff

hereby submits this motion to stay proceedings in order to promote judicial economy, to conserve

the resources of the parties, and in the absence of prejudice or harm to any party.


       CIT Rule 1 provides for an inexpensive determination for every action and proceeding.


       “The power to stay proceedings is incidental to the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for counsel,

and for litigants.” Landis v. North America Co., 299 U.S. 28, 254 (1936).




                                                 1
         Case 1:13-cv-00343-TMR Document 89                Filed 06/30/21     Page 2 of 4




       In its Amended Order Governing Preparation for Trial, dated April 28, 2021, the Court

ordered the parties to confer and make a good faith attempt to settle this matter and avoid trial.

Pursuant to these instructions, approximately one week ago, on June 21, 2021, Plaintiff presented

to Defendant a proposed settlement offer and stipulated judgment that if accepted would result in

a universal settlement of this action.


       Plaintiff did not wish to seek a stay if its settlement offer was going to be quickly rejected

by Defendant, as Plaintiff would prefer to proceed expeditiously to trial according to the existing

schedule if settling the action was not possible. Counsel for Defendant today informed Plaintiff

that Defendant completed its initial review of Plaintiff’s offer and is proceeding to full

consideration of the proposed settlement offer and stipulated judgment. As such, the pending

settlement of this action is being given serious consideration by both parties.


       Defendant provided its written expert report to Plaintiff yesterday, and stated its intention

to depose Plaintiff’s expert. Plaintiff intends to depose Defendant’s expert. The deadline for

deposing expert witnesses in this action is in six business days on July 8, 2021. Documents and

witnesses are to be exchanged on July 9, 2021, the Plaintiff’s proposed joint pretrial order is due

to be served upon Defendant by July 14, 2021, notice for use of deposition testimony is due July

19, 2021 and written objections to the same are due July 22, 2021, the pretrial conference is

scheduled for July 27, 2021, pretrial motions are due August 6, 2021, pretrial memos are due

August 20, 2021, and exhibits are due September 1, 2021.


       Without a stay, Plaintiff almost certainly would incur significant fees and expenses for trial

preparation work while a universal settlement offer is pending under serious consideration and that


                                                 2
         Case 1:13-cv-00343-TMR Document 89                 Filed 06/30/21      Page 3 of 4




if accepted would avoid trial. If the settlement offer is accepted and the parties execute a stipulated

judgment, there will be no trial and Plaintiff will have expended significant funds for no purpose.

Accordingly, Plaintiff moves for a stay in proceedings to avoid incurring unnecessary significant

additional expenses in a matter that may settle, and to promote judicial economy by virtue of the

fact that this Court would not have to determine the dispute between the parties if they settle.


       Additionally, Plaintiff requests that if the Court grants the motion for a stay of proceedings,

that the Court also order the parties to submit a joint status report by or before August 19, 2021.


       Plaintiff believes that a stay in this action would not prejudice or harm either party.

Counsel for Plaintiff conferred with counsel for Defendant, Beverly Farrell, who reviewed this

motion and who stated that the Defendant would not oppose this motion.




       WHEREFORE, it is respectfully requested that this Motion to Stay Proceedings be granted.



                                                       Respectfully submitted,

                                                       /s/ Myron Paul Barlow

                                                       Myron Paul Barlow, Esq.
                                                       Barlow & Company, LLC
                                                       550-M Ritchie Highway, #114
                                                       Severna Park, MD 21146
                                                       Tel: (410) 315-9681
                                                       mb@barlowpllc.com



       DATED: June 30, 2021


                                                  3
        Case 1:13-cv-00343-TMR Document 89              Filed 06/30/21    Page 4 of 4




                UNITED STATES COURT OF INTERNATIONAL TRADE



 BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE



PLEXUS CORP.,
                             PLAINTIFF,
       v.
                                                                 COURT NO. 13-00343
THE UNITED STATES,

                             DEFENDANT




                                            ORDER


       Upon reading the Plaintiff’s Motion to Stay Proceedings; and upon all of the papers and

proceeding had herein; and good cause appearing therefor, it is hereby



       ORDERED that Plaintiff’s Motion to Stay Proceedings is GRANTED, and it is further

       ORDERED that the above-captioned proceedings shall be stayed, and it is further

       ORDERED that the parties shall file a joint status report by August 19, 2021.




                                                           _______________________
                                                           Timothy M. Reif, Judge

       DATED:         This ____day of ____________, 2021
                      New York, New York
